            Case 3:20-cv-01314-VAB Document 28 Filed 01/07/21 Page 1 of 11




                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT

                                                         :
    YOLANDA WEALTHBERG,                                  :
                                                         : CASE NO. 3:20-cv-01314-VAB
    Plaintiff,                                           :
                                                         :
    v.                                                   :
                                                         :
    GE CREDIT UNION a/k/a GENERAL                        :
    ELECTRIC EMPLOYEES FEDERAL                           :
    CREDIT UNION and ELSIE VRABEL,                       : JANUARY 7, 2021
                                                         :
    Defendants.

    DEFENDANTS’ REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS

           Plaintiff’s Opposition to Defendants’ Motion to Dismiss asks the Court to deny the Motion

based on evidence that is unreliable, unauthenticated, irrelevant, and self-serving. Plaintiff

attempts to muddy the waters with red herrings and purported evidence that has no bearing on the

Court’s determination of whether it has subject matter jurisdiction or whether Plaintiff signed the

settlement agreement. Plaintiff submits self-serving affidavits and several hearsay statements, all

of which are utterly insufficient to defeat the existence of a fully executed and notarized settlement

agreement                                                     .1 Plaintiff also overlooks key provisions of

the settlement agreement that answer the question of why Defendant GE Credit Union a/k/a

General Electric Employees Federal Credit Union (“GECU”)

                                                                                      . Any challenge to the

settlement agreement is more appropriately litigated in the Maserati Action. Based on the evidence

before this Court, the settlement agreement is valid and enforceable,                                        and

deprives this Court of jurisdiction. Plaintiff has also failed to refute convincingly Defendants’


1
 Pursuant to the Court’s order granting Defendants’ Motion to Seal (see Doc. Nos. 19 and 21), Defendants file this
Reply under seal.

                                                        1
          Case 3:20-cv-01314-VAB Document 28 Filed 01/07/21 Page 2 of 11




arguments that Plaintiff has failed to plead adequately her claims. Accordingly, the Court should

grant Defendants’ Motion to Dismiss.

    I.   THE SETTLEMENT AGREEMENT DEPRIVES THIS COURT OF
         JURISDICTION

         Plaintiff maintains that the fully executed and notarized settlement agreement that

Defendants appended to their Memorandum of Law in Support of Motion to Dismiss

                                . (Pl.’s Opp. to Mot. to Dismiss (“Pl.’s Opp.”) at 8.)2 In support of

this assertion, she argues that the plain language of the settlement agreement

             and that evidence submitted in support of her Opposition shows that she never signed

the settlement agreement. (Id.) Plaintiff is wrong. Plaintiff did in fact sign the settlement

agreement before a notary public. Moreover, Plaintiff overlooks additional language in the

settlement agreement that defeats her first argument and relies solely on unreliable evidence to

support her second argument. Thus, the Court should reject these arguments and conclude that the

settlement agreement bars Plaintiff’s claims.

            a. Plaintiff Overlooks Key Language in the Settlement Agreement (Response to
               Pl.’s Opp. at 8)

         Plaintiff asserts that Defendants “[i]nexplicably . . . copy the




                                                                                                    ” (Pl.’s

Opp. at 8 (quoting Ex. A to Defs.’ Mem. of Law in Support of Mot. to Dismiss at ¶¶ 3, 5).) She

argues that because GECU did not




2
 The page numbers of Plaintiff’s Opposition that Defendants cite to are the page numbers as displayed in the
document, not the CM/ECF page numbers.

                                                     2
         Case 3:20-cv-01314-VAB Document 28 Filed 01/07/21 Page 3 of 11




      . (Id.) Plaintiff misreads the settlement agreement and is wrong.

       Plaintiff fails to recognize that




                                                                                          ” (Ex. A to

Defs.’ Mot. to Dismiss at ¶ 3 (emphasis added).)



           . (See id. at ¶¶ 1–2; see also Mem. of Law in Support of Defs.’ Mot. to Dismiss at 8–

9 (discussing matters that settlement agreement will resolve).)




                                                                      .

           b. Plaintiff’s Evidence Does Not Support Her Argument (Response to Pl.’s Opp.
              at 8–11)

       Plaintiff submits several self-serving, unauthenticated, irrelevant and/or unreliable exhibits

with her Opposition that she claims show that she did not sign the settlement agreement. The

exhibits are Plaintiff’s own self-serving affidavit (Ex. 1 to Pl.’s Opp.), the affidavit of Plaintiff’s

close friend, Jeanette Poulin (Ex. 2 to Pl.’s Opp.), and the affidavit of Plaintiff’s counsel in the

Maserati Action, William Whewell (Ex. 3 to Pl.’s Opp.). Each of these affidavits include

additional exhibits. However, the affidavits and the exhibits appended thereto contain several

unreliable, hearsay statements that should not factor into the Court’s decision on this Motion.

       When ruling on a motion under Fed. R. Civ. P. 12(b)(1), the court “may consider affidavits


                                                  3
          Case 3:20-cv-01314-VAB Document 28 Filed 01/07/21 Page 4 of 11




and other materials beyond the pleadings to resolve the jurisdictional issue, but [the court] may

not rely on conclusory or hearsay statements contained in the affidavits.” Emanuel v. Griffin, No.

13-Civ-1806 (JMF), 2013 WL 5477505, at *3 (S.D.N.Y. Oct. 2, 2013) (quoting J.S. ex rel. N.S. v.

Attica Cent. Schs., 386 F.3d 107, 110 (2d Cir.2004)) (emphasis added).

         Here, Plaintiff’s “evidence” is rife with hearsay statements and conclusory assertions. For

example, Plaintiff’s affidavit contains several paragraphs dedicated to explaining what GECU

employee Jamie Rivera purportedly said to Plaintiff. (See Ex. 1 to Pl.’s Opp. at ¶¶ 15–28.) What

Ms. Rivera told, said, indicated, warned, etc. constitutes the precise definition of hearsay. See

FED. R. EVID. 801(c). She allegedly made each of the statements to Plaintiff out of court, and

Plaintiff needs to offer the statements for their truth to support her argument. These statements

cannot support Plaintiff’s argument that she did not sign the settlement agreement, and the Court

should ignore them.3 More significantly, however, is that Ms. Rivera refutes these statements. See

Ex. A (Rivera Decl.). The remainder of Plaintiff’s affidavit are self-serving, conclusory statements

that the Court should not consider in ruling on this Motion.

         Moreover, the two anonymous, unauthenticated letters that Plaintiff attached to William

Whewell’s affidavit contain numerous hearsay statements and, more importantly, are bereft of any

indicator about who made the statements therein. Mr. Whewell admits that he does not know who

sent or authored the letter (Ex. 3 to Pl.’s Opp. at ¶¶ 4, 6), and Plaintiff does not identify an author

of the letters in her Opposition (see Pl.’s Opp. at 10–11). It is hard to fathom how they are relevant

and why they would even be included in any filing with any Court.




3
  Defendants acknowledge the numerous statements that Plaintiff attributes to Ms. Rivera throughout her Affidavit.
(See Ex. 1 to Pl.’s Opp. at ¶¶ 15–28.) These alleged statements are a red herring and have no bearing on the Court’s
determination of whether it has subject matter jurisdiction or whether Plaintiff signed the Settlement Agreement.
Importantly, however, Rivera has reviewed the statements that Plaintiff attributes to her and vehemently denies making
them. (See Decl. of J. Rivera (Ex. A) at ¶ 3.)

                                                          4
          Case 3:20-cv-01314-VAB Document 28 Filed 01/07/21 Page 5 of 11




        Anonymous letters are inherently unreliable and, thus, of “absolutely no value” to the Court

in resolving this Motion. See Fritz v. Boland & Cornelius, 287 F.2d 84, 85 (2d Cir. 1961). In

addition, like Plaintiff’s affidavit, Mr. Whewell’s affidavit is self-serving and should not be

considered by the Court. Plaintiff seeks a determination from this Court that she did not execute

the settlement agreement                                       .



                                                                                   . The self-serving

nature of the affidavit, coupled with the worthless anonymous letters, should result in the Court

declining to consider Mr. Whewell’s affidavit.

        The Court should likewise decline to consider the affidavit of Jeanette Poulin, which is

again self-serving and contains numerous statements allegedly made by individuals other than the

affiant. For instance, Ms. Poulin asserts that she “heard” a telephone call between Plaintiff and

Ms. Vrabel (Ex. 2 to Pl.’s Opp. at ¶ 13). She recites several statements that Ms. Vrabel allegedly

made; however, she has no way of proving that Ms. Vrabel actually made such statements.

Moreover, it is not clear how the alleged statements of Ms. Vrabel support Plaintiff’s argument

that she did not sign a settlement agreement. She also admits that she is a close friend of Plaintiff;

therefore, her goal is to ensure a favorable outcome for her close friend. The Court should reject

this affidavit.

        The exhibits that Plaintiff submits in support of her Opposition are wholly unreliable, self-

serving, and insufficient. Plaintiff cites authority stating that when courts consider evidence

outside the complaint, “a plaintiff will have an opportunity to contest defendant’s relied-upon

evidence by submitting material that controverts it.” (Pl.’s Opp. at 9 (quoting Glob. Network

Comms. v. City of New York, 458 F.3d 150, 155 (2d Cir. 2006).) Plaintiff’s problem is that,



                                                  5
         Case 3:20-cv-01314-VAB Document 28 Filed 01/07/21 Page 6 of 11




although she submitted “material,” the unreliability of such material renders it unable to controvert

the fully executed, notarized settlement agreement that Defendants’ submitted in support of their

Motion to Dismiss. Importantly, Plaintiff’s signature on the agreement constitutes presumptive if

not conclusive evidence that an agreement was formed. See Morales v. Rent-A-Center, Inc., 306

F. Supp. 2d 175, 181 (D. Conn. 2003) (noting that plaintiff’s signature on arbitration agreement

“serves as presumptive evidence that an agreement was formed.”). The fact that the settlement

agreement is notarized is further presumptive evidence that the agreement was formed. Therefore,

the fully executed and notarized settlement agreement carries a strong presumption that Plaintiff

and Defendants entered into the settlement agreement. The unreliable hearsay and self-serving

statements that Plaintiff submitted in support of her Opposition fail to overcome this strong

presumption. The fully executed and notarized settlement agreement is the only reliable evidence

before the Court and, as such, the Court should conclude that Plaintiff

             depriving the Court of jurisdiction.

 II.   PLAINTIFF FAILED TO STATE PLAUSIBLE CLAIMS FOR RELIEF

       Plaintiff cannot defeat the strong evidence establishing that she released her claims when

she signed the settlement agreement (before a notary) in the Maserati Action and, therefore, cannot

prove that this Court has jurisdiction. The Court should dismiss this action on that basis alone.

However, assuming arguendo that the Court does have jurisdiction (which is denied), Plaintiff has

failed to show that she has stated plausible claims for relief for her FCRA, CUTPA, injurious

falsehood, and intentional infliction of emotional distress claims. Thus, the Court should dismiss

these counts from the Complaint.

           a. Plaintiff’s FCRA Claim Preempts Her State Law Claims (Response to Pl.’s
              Opp. at 13–15)

       Plaintiff has failed to refute Defendants’ argument that the FCRA preempts Plaintiff’s state


                                                    6
          Case 3:20-cv-01314-VAB Document 28 Filed 01/07/21 Page 7 of 11




law claims. She argues that the conduct she alleged does not fall under the purview of the FCRA

and, therefore, that her claims are not preempted. (See Pl.’s Opp. at 14–15.) Plaintiff’s argument

is unconvincing.

        The allegations supporting Plaintiff’s state law claims are related to GECU’s

responsibilities as a furnisher of information to credit reporting agencies. Plaintiff alleges that

Defendants wrongfully repossessed a vehicle and made false reports to authorities, closed

Plaintiff’s accounts, and prevented her from timely paying her loans. (See Compl. at ¶ 142.) All

of these alleged actions purportedly affected the information furnished to credit reporting agencies

and, therefore, are related to GECU’s responsibilities as a furnisher of information. The state law

claims are thus preempted. See Sprague v. Salisbury Bank & Tr. Co., No. 3:18-CV-001487 (VLB),

2019 WL 4246601, at *10 (D. Conn. Sept. 5, 2019), aff’d, 969 F.3d 95 (2d Cir. 2020) However,

if the Court concludes that only certain conduct overlaps with the FCRA, it should dismiss

Plaintiff’s state law claims to the extent of the overlap.4

             b. Plaintiff has Failed to State a CUTPA Claim (Response to Pl.’s Opp. at 16–18)

        Plaintiff attempts to argue that she properly pleaded a claim under CUTPA because her

claim “falls squarely within the conduct integral to Defendants’ business—unethical and

unscrupulous collection practices among other things.” (Pl.’s Opp. at 17.) However, absent from

Plaintiff’s Complaint is any allegation that GECU is engaged in any “trade” or “commerce” or that

Plaintiff is a consumer of credit reporting. Without these allegations, Plaintiff has failed to state a

plausible claim for relief under CUTPA and, therefore, the Court should dismiss this claim.




4
 Plaintiff appears to acknowledge at least a partial overlap between the state law claims and the FCRA. (See Pl.’s
Opp. at 14.)

                                                        7
         Case 3:20-cv-01314-VAB Document 28 Filed 01/07/21 Page 8 of 11




           c. Plaintiff’s Injurious Falsehood Claim is Insufficient (Response to Pl.’s Opp. at
              18–19)

       Plaintiff maintains that Connecticut courts recognize claims of injurious falsehood, which

are also known as “commercial disparagement” or “trade libel.” (Pl.’s Opp. at 18.) Even accepting

Plaintiff’s argument, the claim would still not apply and should be dismissed.

       Even if the Court concludes that Connecticut courts recognize the claim of injurious

falsehood, it should dismiss Plaintiff’s claim because it is inapplicable to this case. “Defamation

or disparagement of a business’ and goods and services may be considered trade libel[.]” QSP,

Inc. v. Aetna Cas. & Sur. Co., 256 Conn. 343, 358 (2001) (citing Securitron Magnalock Corp. v.

Schnabolk, 65 F.3d 256, 265 (2d Cir. 1995)) (emphasis added). Here, Plaintiff does not allege that

GECU or Ms. Vrabel disparaged Plaintiff’s business or the goods and/or services that Plaintiff

provides. Indeed, if she did make such allegations, they would be wholly improper as none of

Plaintiff’s business entities are a party to this action. Additionally, to reiterate, there exists

authority, which Defendants cited in their opening memorandum of law, that injurious falsehood

is not recognized in Connecticut courts. (See Defs.’ Mem. of Law in Support of Mot. to Dismiss

at 17.) Accordingly, the Court should dismiss Plaintiff’s injurious falsehood claim.

           d. Plaintiff Does Not State a Plausible Claim for Intentional Infliction of
              Emotional Distress (Response to Pl.’s Opp. at 19–21)

       Plaintiff maintains that Defendants’ conduct was sufficiently extreme and outrageous to

state a claim for intentional infliction of emotional distress. (Pl.’s Opp. at 19.) Plaintiff’s

arguments are inadequate to establish that she sufficiently stated a claim.

       The Court should reject Plaintiff’s argument that the filing of a false police report may

constitute intentional infliction of emotional distress. (See id. at 21.) Plaintiff alleged in a

conclusory fashion that Defendants filed false police reports with state and federal authorities, and



                                                 8
         Case 3:20-cv-01314-VAB Document 28 Filed 01/07/21 Page 9 of 11




that such allegedly false reports caused emotional distress. (See Compl. at ¶ 159.) In Connecticut

cases that have found the allegation of filing a false complaint with the police sufficiently extreme

and outrageous, the plaintiffs have alleged that they were arrested and/or required to appear in

court based on the false claim. See Bremmer-McLain v. City of New London, No. KNL-CV11-

5014142-S, 2012 WL 2477921, at *10 (Conn. Super. Ct. June 1, 2012). Plaintiff does not make

those allegations here and, indeed, cannot do so. She, instead, alleges no details other than that

the reports were filed. The conclusory allegations related to the police reports are insufficient to

support a claim of intentional infliction of emotional distress.

       The remaining conduct that Plaintiff alleges supports her claim for intentional infliction of

emotional distress can, at best, be described as insults, verbal taunts, threats, annoyances, or

conduct that displays bad manners or results in hurt feelings. Such conduct does not reach the

very high bar of extreme and outrageous. See Karlen v. Westport Bd. of Educ., No. 3:07-CV-309

(CFD), 2011 WL 383708, at *4 (D. Conn. Aug. 30, 2011) (citing Buster v. City of Wallingford,

557 F. Supp. 2d 294, 301 (D. Conn. 2008)). Connecticut court have declined to characterize

conduct far worse than what Plaintiff has alleged as extreme and outrageous. See, e.g., Morrissey

v. Yale University, 268 Conn. 426, 427–28 (2004) (affirming trial court’s conclusion that

defendant’s alleged insults towards, and threats of physical violence to, the plaintiff were

insufficient to establish extreme and outrageous conduct); Cassotto v. Aeschliman, 130 Conn. App.

230, 235 (2011) (concluding defendant’s false accusation of criminal conduct was insufficient to

establish the extreme and outrageous requirement, even where the plaintiff alleged that she sought

medical treatment and counseling); Appleton v. Bd. of Ed., 254 Conn. 205, 211 (2000) (no extreme

and outrageous conduct despite allegations that plaintiff was escorted off defendant’s property by

the police, forced to resign, and sought psychiatric treatment). Therefore, Plaintiff’s baseless claim



                                                  9
        Case 3:20-cv-01314-VAB Document 28 Filed 01/07/21 Page 10 of 11




for intentional infliction of emotional distress should not survive.

III.   CONCLUSION

       Plaintiff’s Opposition fails to refute the strong arguments in favor of dismissal that

Defendants presented in their opening memorandum. Unreliable, unidentified, unauthenticated,

self-serving, and conclusory affidavits and exhibits add pages to the Opposition, but do nothing to

support the arguments therein. The fully executed and notarized settlement agreement is valid,

                              and deprives this Court of jurisdiction. At the very least, the Court

should stay this case

          . Moreover, Plaintiff has failed to establish the adequacy of several of her claims.

Accordingly, the Court should grant Defendants’ Motion to Dismiss.



                                              Respectfully Submitted,

                                              THE DEFENDANTS,
                                              GE CREDIT UNION A/K/A GENERAL
                                              ELECTRIC EMPLOYEES FEDERAL CREDIT
                                              UNION and ELSIE VRABEL


                                              By /s/ Thomas C. Blatchley
                                                Thomas C. Blatchley
                                                Aubrey E. Blatchley
                                                Justyn P. Stokely
                                                Gordon & Rees Scully Mansukhani, LLP
                                                95 Glastonbury Boulevard, Suite 206
                                                Glastonbury, CT 06033
                                                Phone: 860-494-7525
                                                Fax: 860-560-0185
                                                Email: tblatchley@grsm.com
                                                Email: ablatchley@grsm.com
                                                Email: jstokely@grsm.com




                                                 10
        Case 3:20-cv-01314-VAB Document 28 Filed 01/07/21 Page 11 of 11




                                        CERTIFICATION

        I hereby certify that on this 7th day of January, 2021, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by email to all parties by operation of the Court’s electronic filing system or by mail
to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filings. Parties
may access this filing through the Court’s CM/ECF System.




                                                              /s/ Thomas C. Blatchley
                                                              Thomas C. Blatchley




                                                 11
